Title: From Thomas Jefferson to the Senate, 11 January 1803
From: Jefferson, Thomas
To: Senate


          
            Gentlemen of the Senate
          
          During the late recess of the Senate I granted commissions for the Promotions, transfers, and appointments in the army of the US. which are under the mark A. in the inclosed Schedule signed by the Secretary at war, which will expire at the end of the present session of the Senate. I therefore nominate the same persons for the same commissions for reappointment.
          I also nominate the persons named in the same schedule under the mark of the letter B. to be appointed to the grades of command affixed to their names respectively.
          
            Th: Jefferson Jan. 11. 1803.
          
        